DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 10/6/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 10/6/2022. In particular, original Claim 1 has been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the limitation “where one of R2 and R5 is..”. Applicants are advised to amend this phrase to recited “where one of R2 or R5 is..”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi et al (US 2018/0134952).

Regarding claim 1, Ichihashi et al discloses the following compound ([0015] – (1)):

    PNG
    media_image1.png
    172
    287
    media_image1.png
    Greyscale
,
where X is C-R7 ([0016]); and R1 to R6 are H or a cycloalkyl group such as a cyclohexyl group ([0017] and [0051]); R7 is a substituted amino group, i.e. an amino group substituted with a C2 alkyl ([0017] and [0078]); R8 and R9 are aryl ether groups such as phenoxy groups ([0024] and [0058]); provided that one of R1 to R7 is an electron withdrawing group such as CF3 ([0017] and [0082]).
This compound corresponds to recited Chemical Formula 1, i.e.

    PNG
    media_image2.png
    230
    323
    media_image2.png
    Greyscale
,
where R2 and R5 are -CF3; R1, R3, R4 and R6 are cyclohexyl; R7 is -CH2-CH3, i.e. ethyl; and X1 and X2 are phenoxy groups.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Ichihashi et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R7 is ethyl, i.e. an unsubstituted C2 alkyl.

Regarding claim 3, Ichihashi et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R1, R3, R4, and R6 are cyclohexyl groups.

Regarding claim 4, Ichihashi et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R1, R3, R4, and R6 are cyclohexyl groups.

Regarding claim 5, Ichihashi et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that X1 and X2 are phenoxy groups

Regarding claim 6, Ichihashi et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R1, R3, R4, and R6 are cyclohexyl groups, i.e. Combination 1A; R2 and R5 are -CF3 groups, i.e. Combination 10B; R7 is -CH2-CH3, i.e. Combination 3C; and X1 and X2 are phenoxy groups, i.e. Combination 10D.

Regarding claim 7, Ichihashi et al teaches all the claim limitations as set forth above. As discussed above. The reference does not explicitly disclose that the compound has a 1 to 100 nm lower maximum emission peak than a compound wherein R1 to R2, X1 and X2 are the same as in the compound of Chemical Formula 1 except that R7 is directly bonded to the core structure with the NH linker. However, this limitation is inherent in compound disclosed by the reference because the compound disclosed by the reference is identical in to the compound claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 8, Ichihashi et al teaches all the claim limitations as set forth above. As discussed above. The reference does not explicitly disclose that the compound has a 1 to 100 nm lower maximum absorption peak than a compound wherein R1 to R2, X1 and X2 are the same as in the compound of Chemical Formula 1 except that R7 is directly bonded to the core structure with the NH linker. However, this limitation is inherent in compound disclosed by the reference because the compound disclosed by the reference is identical in to the compound claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 9, Ichihashi et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a color conversion film comprising the disclosed compound dispersed in a binder resin, i.e. a resin matrix ([0002], [0015], and [0163]).

Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakano et al (US 2018/0208838).

Regarding claim 1, Sakano et al discloses the following compound ([0051]):

    PNG
    media_image3.png
    190
    297
    media_image3.png
    Greyscale
,
where X is C-R7 and R1 to R6 are H or a cyano group ([0052]); R7 is a substituted amino group, where the substituent is an alkyl group ([0051] and [0077]); R8 and R9 are halogen ([0052]).
This compound corresponds to recited Chemical Formula 1, i.e.

    PNG
    media_image2.png
    230
    323
    media_image2.png
    Greyscale
,
where R2 is H and R5 is H; R1, R3, R4 and R6 are H; R7 is an alkyl group; and X1 and X2 are halogens.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 7, Sakano et al l teaches all the claim limitations as set forth above. As discussed above. The reference does not explicitly disclose that the compound has a 1 to 100 nm lower maximum emission peak than a compound wherein R1 to R2, X1 and X2 are the same as in the compound of Chemical Formula 1 except that R7 is directly bonded to the core structure with the NH linker. However, this limitation is inherent in compound disclosed by the reference because the compound disclosed by the reference is identical in to the compound claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 8, Sakano et al teaches all the claim limitations as set forth above. As discussed above. The reference does not explicitly disclose that the compound has a 1 to 100 nm lower maximum absorption peak than a compound wherein R1 to R2, X1 and X2 are the same as in the compound of Chemical Formula 1 except that R7 is directly bonded to the core structure with the NH linker. However, this limitation is inherent in compound disclosed by the reference because the compound disclosed by the reference is identical in to the compound claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 9, Sakano et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a color conversion film comprising the disclosed compound dispersed in a resin binder, i.e. a matrix resin ([0001], [0017]-[0019], [0022], and [00142]).

Regarding claims 10-11, Sakano et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose a backlight unit comprising the color conversion film and a display device comprising the backlight unit as recited in the present claims. However, the background of the reference discloses that compositions having color conversion function are formed into films and used in a backlight unit combined with a liquid crystal display to obtain a full-color display ([0003]).
	Accordingly, it would have been obvious for one of ordinary skill in the art to utilize the conversion film in a backlight unit of the display device with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 102 rejections as set forth in the previous Office Action are hereby withdrawn.

Applicants argue that Ichihashi fails to teach the claimed compound given that the reference requires that at least one of conditions (A) and (B) are true, i.e. condition (A) is at least one of R1 to R7 is an electron-withdrawing group, while condition (B) is each of R1, R3, R4 and R6, which may be the same as or different from one another, is hydrogen, a halogen, a substituted or unsubstituted alkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted alkoxy group, a substituted or unsubstituted aryl ether group, a substituted or unsubstituted heterocyclic group, a substituted or unsubstituted alkylthio group, a substituted or unsubstituted aryl thioether group, a substituted or unsubstituted amino group, a substituted or unsubstituted silyl group, or a cyano group, X is C-R7, and R7 is either a substituted or unsubstituted aryl group or a substituted or unsubstituted heteroaryl group. However, firstly it is noted that by disclosing at least one of conditions (A) and (B) are true, the reference only minimally requires that either condition (A) or condition (B) must satisfied and as such there is no requirement that both conditions (A) and (B) must be true  Furthermore, a fair reading of the exemplified compounds disclosed on Page 6 makes is clear that only Condition (A) or Condition (B) must be satisfied. Specifically, Page 16 discloses compounds such as:

    PNG
    media_image4.png
    334
    683
    media_image4.png
    Greyscale
,
where R2 and R5 are methyl and R1, R3-R4 and R6 are H. Methyl has a Hammett para of -0.17 (see attached pages of Wired Chemist) and is therefore not an electron withdrawing group. Accordingly, the above compounds, while not meeting Condition (A) of the reference, satisfy Condition (B).
In the instant case, as set forth in the previous Office Action, the compound disclosed by the reference meets condition (A), i.e. R2 and R5 in the reference corresponding to R2 and R5 in instant claim 1 are -CF3. To that end, it is noted that Paragraph [0082] of the reference discloses that -CF3, i.e. a fluoroalkyl, falls within the scope of what is considered to be an electron withdrawing group and therefore meets the requirements of condition (A) of the reference.

Applicants argue that Ichihashi does not discloses any compound where X is C-NH-R7 are required by the represent claims. However, while the reference dos not exemplify such compounds, as set forth in the previous Office Action and maintained in the rejections above, the reference discloses that  R7 is a substituted amino group, i.e. an amino group substituted with a C2 alkyl. Accordingly, in recited Formula 1, the group R7 is an alkyl group as required by the present claims.

Regarding Sakano, Applicants argue while the reference discloses that R7 can be an amino group, the reference does not specifically disclose that R7 can be an alkyl substituted amino group, and rather, the reference discloses that R7 is a substituted or unsubstituted aryl group from the view point of providing a higher fluorescence quantum yield and causing less thermal decomposition. However, firstly it is noted that as discussed in the previous Office Action and maintained in the rejections above, the reference discloses that R7 is a substituted amino group, where the substituent is an alkyl group. Secondly, it is noted that while the reference may prefer that R7 is a substituted or unsubstituted aryl group as disclosed in Paragraph [0103], this does not obviate the fact that the reference discloses in Paragraph [0077[ that the amino group can be substituted with an alkyl group as required by the present claims. To that end it is noted that “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767